17-01101-scc         Doc 36       Filed 01/31/19       Entered 01/31/19 11:02:13     Main Document
                                                      Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :   Chapter 11
                                                                :
 BCBG MAX AZRIA GLOBAL                                          :   Case No. 17-10466 (SCC)
 HOLDINGS, LLC, et al.,                                         :
                                                                :   Jointly Administered
                                                                :
                   Debtors.                                     :
 ---------------------------------------------------------------x
                                                                :
 DAVID MACGREEVEY, in his capacity as                           :
 PLAN ADMINISTRATOR,                                            :   Adv. Pro. No. 17-01101 (SCC)
                                                                :
                   Plaintiff,                                   :
                                                                :
          vs.                                                   :
                                                                :
 NYAM, LLC,                                                     :
                                                                :
                   Defendant.                                   :
 ---------------------------------------------------------------x

                                       CERTIFICATE OF SERVICE

STATE OF NEW YORK                           )
                                            )
COUNTY OF NEW YORK                          )

        I, Sophia Hepheastou, am over the age of eighteen years, and am employed by Griffin

Hamersky LLP, located at 420 Lexington Avenue, Suite 400, New York, New York 10170. I am

not a party to the within action.

        On January 31, 2019, I caused a true and correct copy of the following documents to be

served via electronic mail and First Class US Mail upon the parties set forth on the service list

annexed hereto as Exhibit A.

            ➢ Defendant’s Reply Memorandum of Law In Further Support of Its Cross-Motion
              For Summary Judgment

        I declare under penalty of perjury under the laws of the State of New York and the United

                                                          1
17-01101-scc      Doc 36     Filed 01/31/19     Entered 01/31/19 11:02:13   Main Document
                                               Pg 2 of 3


States of America that the foregoing is true and correct.

       Executed on January 31,2019 at New York. New York

                                                  /s/ Sophia Hepheastou
                                                  Sophia Hepheastou




                                                  2
17-01101-scc    Doc 36    Filed 01/31/19    Entered 01/31/19 11:02:13   Main Document
                                           Pg 3 of 3


                                      EXHIBIT A

Steven William Golden
Pachulski Stang Ziehl & Jones LLP
780 Third Avenue, 34th Floor
New York, NY 10017
Email: sgolden@pszjlaw.com

Beth E. Levine
Pachulski Stang Ziehl & Jones LLP
780 Third Avenue, 36th Floor
New York, NY 10017-2024
Email: blevine@pszyjw.com




                                             3
